Title: To Benjamin Franklin from [the Comte de Sarsfield], [before 26 May 1777]
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Sir
[Before May 26, 1777.]
I have made an alteration in the plan of the Spanish reading which I proposed to you the last time I had the honour to See you.
I confine it for this moment to the teatro de España by one Garma but If you have a curiosity to know some others, the following you may Send for when ever you please, observing only to write a note A Monsieur Oudin chez Mr. Lecomte de Sarsfield Rue pot de fer pres St Sulpice, desiring him to send you Such a Book.
Salazar Noticias del Consejo, which is an account of the Council of Castille. Fo.
Expediente de La Provincia de Estremadura which is the plea of that Province with the opinion of both the fiscales of the Council on the matter of a very Extraordinary law in that country. Fo.
Breve Sobre los Asilos, which is a Brief from the Pope to reduce the number of the Churches wherein the criminals may find a security. [An]other in fo.
Bula de la cena, which is an History of the Bull called in coenâ domini. Fo.
Sola contribucion, which [is] a decree or rather a law proposed to be enacted to change the nature of the taxes in Spain. Fo.

Noticias Americanas, which is an account of some Spanish colonies in America by Don Antonio de Ulloa.
Introduccion a la istoria natural de España, by William Bowles.
I Pray you have leisure Enough to return me your answer if you chuse.
 
Addressed: A Monsieur / Monsieur franklin / A Passy
Notations: Ct Sarsefied / Ct. De Sarsfield.
